Evans, P. J., and Hill, J.,
specially concurring in the judgment. A conveyance of land encumbered by a security deed operates only on the grantor’s equity of redemption; and if such grantor be insolvent, his conveyance of the land (the Value of which is in excess of the encumbrance) on condition that the purchaser will pay the encumbrance is without consideration and void as against creditors. Webb v. Atkinson, 124 N. C. 447; Randall v. Vroom, 30 N. J., Eq. 353; 1 Moore on Fraud. Con. 308. The charge of the court is in substantial accord with the foregoing proposition, which we believe states a correct principle of law; and we dissent from the ruling in the 4th headnote.